   8:21-cr-00024-BCB-MDN Doc # 19 Filed: 03/22/21 Page 1 of 1 - Page ID # 36




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:21CR24
                                            )
      vs.                                   )
                                            )
ROBERT THIELEN,                             )                  ORDER
                                            )
                    Defendant.              )


     This matter is before the court on defendant’s Motion to Continue Trial [18].
Counsel need additional time as plea negotiations are ongoing. For good cause shown,

       IT IS ORDERED that defendant’s Motion to Continue Trial [18] is granted, as
follows:

      1. The jury trial, now set for April 6, 2021, is continued to May 18, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 18, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: March 22, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
